Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 09/26/2022. Currently, claims 1-10 and 21-30 are pending in the application. Claims 6-7 and 9-10 have been withdrawn, claims 11-20 have been cancelled and claims 21-30 have been added new.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over BANERJEE et al (US 20140264454 A1) in view of Hwang et al (US 20110272743 A1), further in view of Koehler et al (US 20140335666 A1) as an evidence for schottky gate.

Regarding claim 1,  Figure 1 of BANERJEE discloses a structure comprising: 
a stack of layers comprising: 
a channel layer (19, [0017]); 
a barrier layer (21, [0017]) on the channel layer; and 
a dielectric layer (31, [0020]) on the barrier layer; 
source/drain terminals (37/371 and 376/36, [0021]); and 
a gate terminal (27, [0020]) positioned laterally between the source/drain terminals, wherein each source/drain terminal comprises: 
a first source/drain section (371 and 376) within a source/drain opening that extends through the dielectric layer (31) and the barrier layer (21) to the channel layer (19); and 
a second source/drain section (37 and 36) above the first source/drain section and the dielectric layer, wherein the gate terminal comprises: 
a first gate section (part of 27 in 31) within a gate opening that extends completely through the dielectric layer (31) ([0019], teaches omitting 26 for schottky gate and [0017] teaches that the layer 21 is schottky layer; thus 27 has to be in contact with 21 and the opening needs to be extending completely through 31; please see Figure 3A of Koehler as an example of schottky gate G contact with a barrier layer AlGaN); and 
a second gate section (horizontal section of 27 over 31) above the first gate section and the dielectric layer, wherein a bottom of the gate opening (for 27) is at a planar bottom surface of the dielectric layer (31) and above the barrier layer (21)( please see Figure 3A of Koehler as an example of schottky gate G contact with a barrier layer AlGaN and planarity of the opening of the gate G and dielectric layer AlN), and wherein the first source/drain section (371 and 376) and the second source/drain section (37 and 36) comprise a source/drain conductor material ([0024]) and the first gate section and the second gate section comprise a gate conductor material ([0019]).

BANERJEE  does not explicitly teach that gate conductor material is different from the source/drain conductor material. 

However, Hwang is a pertinent art which teaches that the gate 36, and the source 34S and the drain 34D, may be of different materials ([0036]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use different material in the gate conductor and the source/drain conductor material according to the teaching of Hwang for flexibility and reduction of cost in making the device, also it has been held that choosing from a finite number of identified, predictable solutions such as same or different materials  in the gate and source/drain conductor material to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claim 2, BANERJEE does not explicitly teach that the structure of claim 1, wherein top surfaces of the gate terminal and the source/drain terminals are co-planar.  

However, Koehler, which is a pertinent art here, teaches that the top surface of gate terminal (G) and source/drain terminals (S and D, Figure 3A) are coplanar.

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use coplanar top surfaces of the gate and source/drain terminals according to the teaching of Koehler for flexibility and reduction of cost in making the device, also it has been held that choosing from a finite number of identified, predictable solutions such as coplanar or non-coplanar top surfaces in the gate and source/drain terminals to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 5, Figure 1 of BANERJEE in view of Koehler teach that the structure of claim 1, wherein the planar bottom surface of the dielectric layer (31, Figure 1 BANERJEE) of  and the first gate section (in recess of 31) at the bottom of the gate opening in the dielectric layer are immediately adjacent to a planar top surface of the barrier layer (21), wherein portions of the dielectric layer extend laterally between and are immediately and adjacent to the first gate section of the gate terminal and the first source/drain section of each source/drain terminal, and wherein the portions of the dielectric layer (31) are above and immediately adjacent to the planar top surface of the barrier layer (21).  

Regarding claim 8, BANERJEE does not explicitly teach that the structure of claim 1, wherein the gate opening is narrower than each source/drain opening.

However, the gate  opening (for 27 in 31) is narrower than each source/drain opening (for 370 or 376) according to the drawing of Figure 1 of  BANERJEE. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter

Claims 21-30 are allowed.

Claims 3-4 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure of claim 2, wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material at least positioned laterally immediately adjacent to the second gate section.

Regarding claim 4, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure of claim 1, wherein a top surface of the gate terminal is above a level of top surfaces of the source/drain terminals and wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material immediately adjacent to at least a top surface of the second gate section.

Regarding claim 21, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure, “wherein the first source/drain section and the second source/drain section comprise a source/drain conductor material and the first gate section and the second gate section comprise a gate conductor material that is different from the source/drain conductor material, wherein top surfaces of the gate terminal and the source/drain terminals are co-planar, and wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material at least positioned laterally immediately adjacent to the second gate section” in combination with other limitations in the claim.

Regarding claim 26, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure, “wherein the first source/drain section and the second source/drain section comprise a source/drain conductor material and the first gate section and the second gate section comprise a gate conductor material that is different from the source/drain conductor material, wherein a top surface of the gate terminal is above a level of top surfaces of the source/drain terminals, and wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material immediately adjacent to at least a top surface of the second gate section” in combination with other limitations in the claim.

Regarding Claims 22-25 and 27-30, these claims are allowed as they depend on an allowed claim.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-2, 5 and 8, filed on 09/26/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813